 


110 HR 61 IH: To amend the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 to extend the deadline for the submission of the final report of the Commission to Assess the Threat to the United States from Electromagnetic Pulse Attack, to provide for the appointment of additional members for the Commission, to ensure the availability of funds for the Commission, and for other purposes.
U.S. House of Representatives
2007-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 61 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2007 
Mr. Bartlett of Maryland introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To amend the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 to extend the deadline for the submission of the final report of the Commission to Assess the Threat to the United States from Electromagnetic Pulse Attack, to provide for the appointment of additional members for the Commission, to ensure the availability of funds for the Commission, and for other purposes. 
 
 
1.Commission to Assess the Threat to the United States from Electromagnetic Pulse Attack
(a)Revised deadline for submission of final reportSection 1403(a) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 50 U.S.C. 2301 note), as amended by section 1052(f) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3434) and section 1073 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2403), is amended by striking September 30, 2007 and inserting June 30, 2009.
(b)Authority of chairmanSection 1401(e) of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 50 U.S.C. 2301 note), as redesignated by section 1052(d) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3434), is amended by adding at the end the following new sentence: The chairman shall be in charge of all financial and administrative matters relating to the Commission.. 
(c)Guaranteed funding for commissionSection 1408 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 50 U.S.C. 2301 note), as amended by section 1052(i) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3435), is amended—
(1)by striking Funds and inserting:

(a)Funding sourceFunds;
(2)by inserting after the first sentence the following new sentence: For fiscal year 2008, the amount provided by the Secretary of Defense shall be equal to $5,300,000 or such lesser amount as the Commission may specify as necessary for the activities of the Commission.; and
(3)by striking Upon receipt and inserting the following:

(b)Disbursement of funds.
(d)Additional membersDuring the 30-day period beginning on the date of the enactment of this Act, the chairman of the Committee on Armed Services of the Senate and the chairman of the Committee on Armed Services of the House of Representatives may jointly appoint up to three additional members to serve on the Commission to Assess the Threat to the United States from Electromagnetic Pulse Attack established pursuant to title XIV of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as enacted into law by Public Law 106–398; 50 U.S.C. 2301 note) and reestablished pursuant to section 1052(a) of the National Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3434). The appointment of the additional members of the Commission shall be made in consultation with the ranking minority members of such committees. 
 
